Citation Nr: 1420505	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill). 



WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, and his brother



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from January 14, 1988, to February 26, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran and his parents presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional documents not present in the claims folder, but none of these documents are pertinent to the present appeal.

The Veteran revoked his power of attorney for the Georgia Department of Veterans Affairs in an April 2011 statement.  See 38 C.F.R. § 14.631(f)(1) (2013).   There is no indication in the record that he has selected a new representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Basic educational assistance benefits under the provisions of Chapter 30 Montgomery GI Bill (MGIB), provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

The governing law specifies that an individual, who after June 30, 1985, first becomes a member of the Armed Forces, may elect not to receive educational assistance under Chapter 30, Title 38, United States Code.  This election must be made at the time the individual initially enters active duty as a member of the Armed Forces.  An individual who makes such an election is not eligible for educational assistance under Chapter 30 unless he or she withdraws the election as provided in Sec. 21.7042(c) or in Sec. 21.7045(b) or (c) of this part.  See 38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).

The Veteran only served on active service for a short time period from January 14, 1988, to February 26, 1988.  A computer printout from the Department of Defense (DOD) states that the Veteran elected not to enroll in Chapter 30 benefits.  In other words, upon entry into service, he declined participation in the MGIB program.  However, the Veteran disputes the DOD's findings.  He claims that he is entitled to MGIB benefits because he did not sign any document declining enrollment in the MGIB program.  See February 2012 hearing testimony at pages 4-7.  

The Board finds that additional development of the evidence is required for the issue of entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30.  

First, the AOJ has not secured the Veteran's service personnel records and any existing DD Form 214 (Certificate of Release or Discharge from Active Duty) from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  These records may shed further light on the circumstances of the Veteran's discharge - i.e., whether it was voluntary, involuntary, or for a mental condition not characterized as disability.  See 38 C.F.R. §§ 21.7042, 21.7045.  

Second, because the Veteran asserts that he did not decline enrollment for Chapter 30 benefits, the AOJ should attempt to secure any available documentation, such as a DD Form 2366 (MGIB Basic Enrollment Form) confirming the DOD's finding that the Veteran did not enroll in the MGIB program upon entrance into active duty.  


Third, if the Veteran did not decline enrollment for the MGIB program as he asserts, his basic pay would have likely been reduced in order to be eligible for Chapter 30 MGIB benefits.  Thus, the AOJ should contact the Defense Finance and Accounting Service (DFAS), to secure any available pay records that may show a reduction of his basic pay to offset enrollment into the MGIB program during service.  

Fourth, the May 2011 statement of the case (SOC) referenced an initial disallowance of education benefits dated on December 22, 2010, that was sent to the Veteran.  However, it does not appear that this December 22, 2010, letter was associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC and/or RMC or other appropriate locations and secure the Veteran's service personnel records and any existing DD Form 214 (Certificate of Release or Discharge from Active Duty) for his period of active service with the U.S. Navy from January 14, 1988, to February 26, 1988.  

If the Veteran's service personnel records and DD Form 214 are unavailable or no longer exist, it should be documented in the claims file.  See 38 C.F.R. § 3.159(c)(2).  

2.  The AOJ should contact the appropriate service department, as well as the Department of Defense (DOD), to secure a DD Form 2366 (MGIB Basic Enrollment Form) or similar document confirming that the Veteran did not enroll in the MGIB program upon entrance into active duty.  (The Veteran claims he did not sign any document declining enrollment in the MGIB program). 

If the Veteran's DD Form 2366 or similar form is unavailable or no longer exists, it should be documented in the claims file.  See 38 C.F.R. § 3.159(c)(2).  

3.  The AOJ should contact the Defense Finance and Accounting Service (DFAS) or other appropriate facility, to secure any pay records verifying any reduction of the Veteran's basic pay to offset enrollment into the MGIB program during service.  

If DFAS records are unavailable or do not exist, it should be documented in the claims file.  See 38 C.F.R. § 3.159(c)(2).  

4.  The AOJ should secure the December 22, 2010, initial disallowance of education benefits, referenced in the May 2011 SOC.  Once secured, this letter should be associated with the claims file.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (MGIB).  
If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



